Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 49, 51-58, 60-64 and 66-71 are presented for examination.
Applicants’ amendment and response filed March 31, 2021 and the information disclosure statement filed April 20, 2021 have been received and entered.
Accordingly, the rejection made under 35 USC 102(a)(2) as being anticipated by WO 2004/012733 A2, hereby known as Lichtenberg et al. of PTO-1449 as set forth in the previous Office action dated January 6, 2021 at pages 4-5 as applied to claims 49, 51, 53, 56-63 and 68-70 is hereby WITHDRAWN due to applicants’ amendment and the prior art does not teach the newly formula I.
Accordingly, the rejection made under 35 USC 103 as being unpatentable over WO 2004/012733 A2, hereby known as Lichtenberg et al. of PTO-1449 in view of Coates et al. (7,855,211 B2) as set forth in the previous Office action dated January 6, 2021 at pages 6-7 as applied to claims 54 and 55 is hereby WITHDRAWN due to applicants’ amendment and remarks.
Claim Objections
Claims 68-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49, 51-58, 60-64, 66 and 67are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a Written Description rejection.
Applicants’ remarks regarding the specification teaches and provides examples for the treatment of cancer comprising administering to a subject a VRAC modulator of formula I and an anti-cancer agent, wherein the cancer is resistant to the anti-cancer agent are not persuasive since the phrases, “cancer” and “the cancer is resistant to the anti-cancer agent” is still broad and reads on every cancer and all cancers that are resistant to every type of anti-cancer agent.
The rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) is adhered to.
Claims 49, 51-58, 60-64, 66 and 67are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 71 is again rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2004/012733 A2, hereby known as Lichtenberg et al. of PTO-1449 of record, for reason of record as set forth in the previous Office action dated January 6, 2021 at pages 4-5 as applied to claims 49, 51, 52, 56-63 and 68-71 is hereby MAINTAINED.
Again, the prior art teaches on page 16, lines 25-29  the VRAC blockers (inhibitors) can be placed into a packaged forms suitable for metered application such as a kit with containers.  Also note the other therapies can be combined with the VRAC blockers (inhibitors) such as chemotherapy.
The rejection made under 35 USC 102(a)(2) is adhered to.
Claim 71 is not allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629